UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6143



ANTHONY EUGENE BROOKS,

                Plaintiff - Appellant,

          v.


CITY OF NEWPORT NEWS, VIRGINIA; NEWPORT NEWS POLICE DEPARTMENT;
KEVIN CHRISTOPHER HARTIAN, Agent/Policer; UNITED STATES
ATTORNEY; SCOTT W. PUTNEY, Assistant U.S. Attorney; DEPARTMENT
OF JUSTICE; BUREAU OF PRISONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:07-cv-00574-HCM-JEB)


Submitted:   May 29, 2008                     Decided:   June 5, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Eugene Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony Eugene Brooks appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Brooks v. City of Newport News, No. 2:07-cv-00574-HCM-JEB

(E.D. Va. Dec. 18, 2007).      We deny Brooks’ motions for appointment

of counsel and to provide service.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                   - 2 -